—Judgment, Supreme Court, Bronx County (Robert Seewald, J.), rendered January 15, 1997, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him to a term of SVs to 25 years, unanimously affirmed.
A review of the record demonstrates that defendant’s waiver of his right to appeal was entered into knowingly, intelligently *62and voluntarily; it is therefore enforceable (see, People v Seaberg, 74 NY2d 1). This waiver bars his challenge to the sentence on the ground of excessiveness, and precludes our interest of justice review (People v Frazier, 228 AD2d 171, lv denied 89 NY2d 922; People v Graham, 220 AD2d 215, lv denied 87 NY2d 1019). In any event, we perceive no abuse of sentencing discretion. Concur — Milonas, J. P., Wallach, Williams, Tom and Mazzarelli, JJ.